Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11.124.271. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements are taught by the earlier patent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard (PGPub 2002/0011364) in view of Davis (USPN 10,443,704).
Bedard teaches a snowmobile (see Figure 1), comprising: a frame 2, the frame including a tunnel (rear portion of frame that straddles the track 15); a seat (unnumbered, shown in Figure 1, para. [0060], line 4) disposed on the tunnel; an endless track 15 disposed at least in part under the tunnel; at least one ski (unnumbered, shown in Figure 1) operatively connected to the frame; a handlebar (unnumbered, shown in Figure 1) operatively connected to the at least one ski; a cowling 16, 22, connected to the frame, the cowling being disposed at least in part forward of the seat, the cowling defining at least in part an engine compartment (see para [0060]); an engine (para [0060], line 3) disposed at least in part in the engine compartment and being connected to the frame; a continuously variable transmission (CVT) (para [0097]) )operatively connecting the engine to the endless track, the CVT being disposed at least in part in the engine compartment.  The CVT is disposed laterally between the engine and a lateral side of the cowling (see Figures 16 and 18).  The CVT comprises a primary pulley (drive pulley, not shown; see para [0097]) operatively connected to the engine, the primary pulley being driven by the engine about a primary pulley axis and a secondary pulley (driven pulley 146) operatively connecting the primary pulley to the endless track.  The secondary pulley is driven by the primary pulley about a secondary pulley axis, the secondary pulley axis being parallel to the primary pulley axis, and an endless flexible member (belt148) operatively connecting the primary pulley to the secondary pulley.  A pulley guard assembly 142 is disposed over at least a portion of the CVT, the pulley guard assembly being disposed at least in part laterally between the CVT and the lateral side of the cowling 22.  
The structure of the pulley guard is unclear, in that it is not illustrated or discussed in detail.
Davis teaches a CVT that is usable on snowmobiles (see col. 4, line 43).  The CVT includes drive and driven pulleys protected by a pulley guard assembly 80.  The pulley guard assembly defines a pulley guard assembly air inlet 150 (see Figure 8), the pulley guard assembly air inlet fluidly communicating with a space defined at least in part laterally between the pulley guard assembly and the lateral side of the cowling.  
It would have been obvious to one of ordinary skill in the art to provide the Bedard CVT with a pulley guard configured as taught in detail by Davis, including an air inlet communicating with a space that is laterally between the guard assembly and the lateral side of the outer cowling, in order to protect the CVT from water, mud, dirt and other debris present in the ambient environment.
Regarding claim 2, the Bedard teaches a cowling air inlet (slit 94) that is defined in the cowling 34, the cowling air inlet fluidly communicating with the space (the slit 94 communicates with the engine compartment).  
Regarding claim 3, Davis teaches a pulley guard assembly air outlet 154 (see Figures 7 and 8), the pulley guard assembly air outlet fluidly communicating with the pulley guard assembly air inlet via an airflow path defined through the pulley guard assembly. 
Regarding claim 4, both references teach a cowling air outlet, the cowling air outlet fluidly communicating with the space.  
Regarding claim 5, in Bedard the air outlet 90 (see Figure 6) is defined in a lower end of the cowling 34.  
Regarding claim 8, the primary pulley 70 taught by Davis includes a first plurality of fins 146 (see Figure 5; col. 9, lines 60-61).  
	Regarding claim 9, the secondary pulley 74 includes a second plurality of fins 194 (Figures 6 and 10).  
Regarding claim 10, the cowling includes a hood 16, a left side panel 22, 34, a right side panel 22, 34, and a bottom pan 4; and the hood, the left side panel, the right side panel, and the bottom pan define at least in part the engine compartment (see para [0058]-0060]).  
Regarding claim 11, the pulley guard assembly is disposed over at least part of the secondary pulley and at least part of the endless flexible member (both references teach this arrangement).
Regarding claim 12, in Davis the air inlet faces toward the lateral side of the cowling (Davis teaches an intake port 150 facing toward the lateral side of the body cover, in Figure 3).  
Regarding claim 13, the air inlet of Davis is coaxial with the coaxial with the primary pulley axis rather than the secondary pulley axis.  However, it would have been an obvious design modification to align the inlet with the secondary pulley axis, in order to accomplish substantially the same result in substantially the same way.
Regarding claim 14, Bedard teaches a cowling air inlet 94 and a cowling air outlet 90 that are defined in the cowling, the cowling air inlet and the cowling air outlet fluidly communicating with the space.  The pulley guard assembly defines a pulley guard assembly air outlet (outlet 154 of Davis), the pulley guard assembly air outlet fluidly communicating with the pulley guard assembly air inlet via an airflow path defined through the pulley guard assembly (see Figure 7 of Davis).  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bedard and Davis as applied to claims 1-5 and 8-14 above, and further in view of Sampson et al. (USPN 8,381,857).
Regarding claims 6 and 7, the combination is silent regarding a left side footrest connected to a left side of the tunnel and a right side footrest connected to a right side of the tunnel, and wherein the cowling air outlet is forward of the footrests and directs air from the space toward one of the left side footrest and the right side footrest.  
Sampson teaches a left side footrest (running board 46) connected to a left side of the tunnel 22 and a right side footrest 46 connected to a right side of the tunnel, and wherein a cowling air outlet (louvered vent 38) directs air from the engine compartment space toward one of the left side footrest and the right side footrest.
It would have been obvious to one of ordinary skill in the art to provide the combination snowmobile with footrests and an engine compartment air outlet in front of the footrests, as taught by Sampson, in order to use recycled air toward the rider’s feet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saagge, Yamanashi, Kuhl, Truskolaski, Steinert, Takayama and Stocks all teach ventilated CVTs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/